Citation Nr: 0111327	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-16 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C.


FINDINGS OF FACT

1.  A March 1971 rating decision denied the veteran's claim 
of entitlement to service connection for hepatitis.

2.  Evidence added to the record since the March 1971 rating 
decision is not cumulative or redundant, is relevant and 
probative, and is so significant that it must be considered 
in a fair determination of the merits of the service 
connection claim.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for hepatitis has been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Medical records from Walter Reed Army Medical Center 
associated with the claims file show that in November 1970, 
the veteran was treated as an inpatient there for what was 
diagnosed on November 18, 1970 as acute viral hepatitis.  The 
diagnosis noted that the disease was incurred in the line of 
duty and was "resolving."  Formal examination of the same 
date noted no active hepatitis.  The veteran was returned to 
duty with a PULHES profile of 1.  He was separated from 
service less than one month later.  No report of any physical 
examination of the veteran performed during service after 
November 18, 1970 is of record.

In January 1971, the veteran filed a claim of entitlement to 
service connection for hepatitis.  In a March 1971 rating 
decision, the RO denied the claim on the ground that he had 
not been found to have hepatitis when last examined.  

Because the veteran did not appeal the March 1971 rating 
decision, it is final.  Once a rating decision on a claim has 
become final, the claim will not be reopened except as 
otherwise provided by law.  38 C.F.R. § 3.104(a) (2000).  A 
final decision shall be reopened if it is determined that new 
and material evidence has been added to the record.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The evidence to be 
evaluated is that which has been added to the record since 
the last prior final denial of the claim on any basis, 
Vargas-Gonzalez v. West, Vargas-Gonzalez, 12 Vet. App. 321, 
325 (1999) - - in this case, the March 1971 rating decision.  

Only if evidence is first found to be "new" (that is, not 
of record at the time of the last final disallowance of the 
claim and not merely redundant or cumulative of other 
evidence that was then of record) should the question whether 
it is material be considered.  Id. at 327.  Under 38 C.F.R. § 
3.156, material evidence means evidence which bears directly 
and substantially upon the specific matter under 
consideration and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order that the merits of the claim may be 
fairly decided.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  

To be probative, material evidence also must be such as is 
competent on the particular issue to which it pertains.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (citing Grottveit 
v. Brown, 5 Vet. App. 91 (1993)).  When an issue is of a 
medical nature, such as medical nexus, etiology, or 
diagnosis, then medical, as opposed to lay, evidence is 
required.  Voerth v. West, 13 Vet. App. 117, 120 (1999).

The evidence submitted in support of the claim of entitlement 
to service connection for hepatitis after the March 1971 
rating decision included private medical records.  These 
records, from two physicians in the same practice group, 
cover a period from July 1993 to June 1999.  They show that 
during that period, through September 1997, the physicians 
diagnosed the veteran with, and treated him for, chronic and 
active hepatitis.  It is commented in the records that the 
veteran had hepatitis in the 1970's - - an October 1993 entry 
attributes his 1970 hospitalization at Walter Reed Army 
Medical Center to "hepatitis B" and describes him as 
status-post hepatitis A, B, and C - - and had a history of 
exposure to hepatitis types A, B, and C.  In a May 1994 
entry, the current hepatitis is specified as hepatitis C.  

In August 1999, the RO issued a rating decision denying that 
these private medical records constituted material evidence 
sufficient to reopen the service connection claim.  It 
reasoned that these records could not be material because the 
claims file contained no evidence that the veteran had 
chronic hepatitis during service.  

The Board disagrees.  Demonstrably new - - they do not merely 
repeat what was shown by evidence that was of record at the 
time of the March 1971 rating decision - - the private 
medical records are also material.  They are both relevant to 
the veteran's service connection claim and probative of the 
issues that are presented by such a claim.  In this regard, 
the Board notes that "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The private 
medical records represent competent evidence supporting the 
proposition that the veteran currently has hepatitis.  This 
may or may not be found to be related to the episode of 
hepatitis documented in 1970 during service.  For new 
evidence to be material, however, it is not necessary that it 
increase the likelihood that the service connection claim be 
granted.  See Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
Rather, the evidence need only "contribute to a more 
complete picture" of the disability for which service 
connection is sought.  Id. at 1363.  

Thus, the private medical records in question are material 
evidence.  Any consideration of the merits of the veteran's 
claim of entitlement to service connection for hepatitis, 
regardless of the ultimate determination, must take these 
records into account.  Therefore, the claim will be reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hepatitis is reopened.


REMAND

Once a claim of entitlement to service connection has been 
reopened on the basis of new and material evidence, its 
merits must be addressed.  However, adjudication of the 
merits may take place only after VA has fulfilled its duty to 
assist the claimant with the development of probative 
evidence.  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999).  During the pendency of this appeal, Congress enacted 
new legislation defining and expanding this duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The appellant is entitled to the 
benefit of this new law.  Karnas v. Derwinski, 1 Vet. App. 
308 (1990) (where the law changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, then, unless Congress has 
provided otherwise, the version most favorable to the 
appellant will apply).  For the Board to decide the merits of 
his claim of entitlement to service connection for hepatitis 
at this time would be potentially prejudicial to him because 
the RO has not yet considered whether any additional 
notification or development now is required before the merits 
of the claim may be weighed.  Hence, due process requires 
that the claim be remanded.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The new law requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  The new law also provides that VA must make 
reasonable efforts to obtain records pertinent to a claim and 
must notify the claimant if they cannot be secured.  However, 
when the records in question are in the custody of a federal 
department or agency, the new law requires that VA continue 
to try to obtain them until it has been successful unless it 
is reasonably certain that they do not exist or that further 
efforts to obtain them "would be futile." In addition, 
under the new law VA must supply a medical examination or 
opinion if such is necessary to make a decision on a claim 
for compensation.  Veterans Claims Assistance Act of 2000, 
Pub. L.106-475,§ 3(a), 114 Stat. 2096, 2096-98 (to be 
codified at 38 U.S.C. §§ 5103, 5103A).  

Review of the claims file suggests that it may not contain 
all of the veteran's service medical records.  In particular, 
the records from the veteran's stay in November 1970 at the 
Walter Reed Army Medical Center that have been associated 
with the claims file appear to be incomplete.  They consist 
entirely of handwritten notes and include no discharge 
summary or other similar report, for example.  Although the 
claims file indicates that the RO made at least two requests 
for the Walter Reed Army Medical Center records, the Board 
cannot conclude that further efforts to obtain a complete set 
would be futile.  The Board has reached the same conclusion 
with regard to the veteran's other service medical records as 
well.  For example, although his Form DD-214N states that he 
was separated from service in December 1970, no documentation 
of a separation examination is present in the claims file.  
As indicated above, the last examination of record for the 
veteran performed during service is dated November 18, 1970.  
On remand the RO should inquire of all possible custodians of 
the veteran's Walter Reed Army Medical Center and other 
service medical records.  The claims file contains a judicial 
order dated in March 1985 by which the veteran's name was 
changed from Emanuel G. Carr, III to Musa Abdul-Hakim 
Muhammad.  The RO should note this change of name in its 
inquiry for further records.  

The Board also notes that in a statement submitted in 
September 1999 as part of his notice of disagreement with the 
RO's decision denying reopening of his claim, the veteran 
averred that he had become sick with hepatitis in 1971 and 
maintained that he had exhibited symptoms of the disease for 
a number of years.  On remand, the RO should advise the 
veteran that medical and other evidence of a continuity of 
symptomatology since service indicative of hepatitis could 
substantiate his claim.  

The Board observes as well that the record as it now stands 
lacks medical evidence sufficient for deciding this claim.  
The claims file contains no medical opinion squarely 
addressing the question whether there is a connection between 
any chronic hepatitis exhibited by the veteran currently and 
a disease or injury (including exposure) that evidence shows 
he incurred during service.  Furthermore, it is unclear to 
the Board from the medical documentation of record what type 
or types of chronic hepatitis (e.g., A, B, or C) the veteran 
has been found to have currently.  A medical opinion from a 
physician, formulated after a review of the claims file, 
stating whether the veteran has one or more types of chronic 
hepatitis and if so, the etiology of each type must be 
obtained on remand so that the adjudication of the issue of 
entitlement to service connection for hepatitis may be a 
fully informed one.  To this end, a complete history of risk 
factors for all types of hepatitis must be elicited from the 
veteran; for example, private medical records reflect a 
history of intravenous heroin use during the 1970s and 1980s 
and a family member with chronic hepatitis.  

The Board takes this opportunity to observe that the duty to 
assist owed by VA extends to all applicable theories of a 
claim, regardless of whether those theories are currently 
supported by the evidence of record or even known to the 
claimant.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 
2000).  Likewise, a claim must be adjudicated under all 
theories, statutes, and regulations applicable thereto.  Id.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim of entitlement to 
service connection for hepatitis, to 
include medical evidence that he had 
hepatitis in 1971.  After the veteran 
responds, the RO should attempt to secure 
from treatment sources that he has 
identified copies of all records that 
have not previously been associated with 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  The RO also must 
take appropriate action to obtain the 
service medical records of the veteran 
for the period of service March 1967 to 
December 1970, to include a complete set 
of records concerning his hospitalization 
at Walter Reed Army Medical Center in 
November 1970 and the report of any 
examination performed after November 18, 
1970 in connection with his separation 
from service.  If the RO is unable to 
secure any records after making 
reasonable efforts to obtain them, it 
must so notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  The RO 
is reminded that the efforts to obtain 
the veteran's service medical records 
must continue until the records are 
obtained, unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  Therefore, it is 
requested to inquire of all possible 
custodians thereof.

2.  The RO should apprise all potential 
custodians of service and post-service 
records that in March 1985, the veteran's 
name was changed by judicial order from 
Emanuel G. Carr, III to Musa Abdul-Hakim 
Muhammad.  

3.  After the development requested above 
has been accomplished, the RO should 
schedule the veteran for a VA examination 
with the appropriate specialist.  Blood 
serology and liver function tests should 
be conducted in order to ascertain 
whether the veteran has hepatitis and if 
so, its etiology, including, if he is 
found to have more than one type of 
hepatitis, the etiology of each type.  To 
this end, the examiner should elicit from 
the veteran a history of exposure to 
pertinent risk factors and means of 
infection.  In so doing, attention is 
directed to the veteran's reported 
history of intravenous drug use during 
the 1970s and 1980s and a family member 
with chronic hepatitis.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file, including 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
prior to the requested study, and the 
examination report should reflect that 
such a review was made.  

Following his/her review of all of the 
evidence, including the service medical 
records (with special attention to the 
records from the Walter Reed Army Medical 
Center, if obtained), the examiner must 
offer a diagnosis that addresses the 
question whether the veteran has 
hepatitis and if so, what type or types.  
Then, for any type diagnosed, the 
examiner must offer a separate opinion 
whether it is at least as likely as not 
that the condition had its origin in 
whole or in part during the veteran's 
active service.  The examiner should also 
opine whether it is at least as likely as 
not that any type of hepatitis diagnosed 
currently is due to or aggravated by any 
other type diagnosed currently and 
present during service.  A complete 
rationale for all opinions should be 
provided.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice sent was returned as 
undeliverable.  

5.  After the VA examination has taken 
place, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  The RO should then adjudicate the 
claim of entitlement to service 
connection for hepatitis on the merits, 
and under all theories, statutes, and 
regulations applicable thereto, to 
include 38 C.F.R. §§ 3.303(a) and (d) 
(2000), 38 C.F.R. § 3.310 (2000) and 
Allen v. Brown, 7 Vet. App. 439 (1995).  
Schroeder.  If the benefit sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow them an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.  

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N.R. ROBIN
	Member, Board of Veterans' Appeals



 


